Citation Nr: 0925939	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a hemilaminectomy and fragmentectomy at L4-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to May 
1980 and from July 1984 to September 2002.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
granted service connection for residuals of hemilaminectomy 
and fragmentectomy at L4-5, and awarded a 10 percent rating, 
effective October 1, 2002.

In May 2006, the Veteran testified at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is associated with the claims 
folder.

The Veteran's appeal was previously before the Board in 
January 2007 and December 2008, at which time the Board 
remanded the case for further development by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  During the period of this claim, the Veteran's low back 
disability has not been productive of a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician; nor has there been any evidence of favorable or 
unfavorable ankylosis.

2.  For the period beginning October 1, 2002 and ending 
November 13, 2007, the Veteran's low back disability was 
manifested by limitation of motion that did not more nearly 
approximate moderate than slight; forward flexion of the 
thoracolumbar spine was greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees; and there was no muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.

3.  During the period beginning November 14, 2007, forward 
flexion of the thoracolumbar spine has not been limited to 30 
degrees or less; however, the Veteran exhibits pain on 
motion, decreased mobility, and increased functional 
disability on flare-ups.


CONCLUSIONS OF LAW

1.  For the period beginning October 1, 2002 and ending 
November 13, 2007, the criteria for a rating in excess of 10 
percent for the Veteran's low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  For the period beginning November 14, 2007, the criteria 
for a higher rating of 20 percent for the Veteran's low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that during the 
pendancy of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date along with prospective application of the old 
criteria that were in effect at the time when the Veteran 
first filed the claim on appeal.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 50 percent evaluation is warranted if 
there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2007).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

Analysis

In response to his claim for service connection for a low 
back disability, the Veteran was afforded a VA examination in 
April 2003.  The examiner noted the Veteran's reports of 
three prior back surgeries.  At that time, the Veteran 
reported that he was doing very well.  He also reported back 
pain that ranged from 0-5 on a scale of 10 and which 
increased with sitting, most notably while driving a truck 
all day as part of his employment.  On physical examination, 
the examiner noted a three inch scar in the lumbar region, 
well-healed and nondistended to palpation.  Rotation to the 
left was 85 degrees; right rotation was 100 degrees; lateral 
flexion to the left was 35 degrees, and 35 degrees to the 
right; extension was 30 degrees; and flexion was 70 degrees.  
The examiner's impression was lumbar spine post surgery times 
three, with few current symptoms and full active range of 
motion.  He also noted that X-rays showed minor changes of 
lumbar spondylosis and the possibility of disc pathology at 
the L4-5 level.

In a June 2003 rating decision, based on the results from the 
April 2003 VA examination, the RO assigned an initial 
disability evaluation of 10 percent for residuals of 
hemilaminectomy and fragmentectomy at L4-5, effective October 
1, 2002, the day following his separation from service. 

In his April 2004 notice of disagreement, the Veteran claimed 
that although he was feeling really good on the day of his 
examination in April 2003, his back pain flared up a couple 
of times a year.  He also claimed that he was unable to run, 
do pushups or sit-ups due to his back disability, and that it 
was very painful for him to sit for very long.  In addition, 
he claimed that his range of motion had decreased since the 
time of his April 2003 examination.

In his August 2005 VA Form 9, the Veteran argued that his 
pain was not taken into consideration when his back 
disability was rated.  He also claimed that as he moved 
throughout the day, the pain and stiffness he experienced 
subsided somewhat and his range of motion increased.  
However, the Veteran claimed that he was never completely 
pain-free, and as a result, he had an ongoing prescription 
for Percocet.  

VA Outpatient treatment records show that in July 2005, the 
Veteran was diagnosed with degenerative disc disease at L5-
S1.

Private medical records from Dr. R. dated from 2004 to 2006 
show that the Veteran was diagnosed with low back pain and 
degenerative disc disease.  He was also noted to have 
decreased flexion at the waist in July 2005.

In accordance with a January 2007 remand, the Veteran was 
afforded his most current VA examination in November 2007.  
At that time, the Veteran reported low back pain that had 
progressively worsened since its onset which he treated with 
Percocet.  He described the pain as a mild, sharp, constant 
pain.  He also reported severe, weekly flare-ups of back 
pain, which lasted for hours and were precipitated by unusual 
positions, bending, sitting for long periods and lifting, and 
alleviated by correcting his position, heat and Percocet.  
The examiner noted that the Veteran had not experienced any 
incapacitating episodes, that he was not using any assistive 
devices, and that he had no limitation on walking due to his 
low back disability.  On physical examination, head position, 
symmetry and gait were all noted to be normal, and there were 
no abnormal spinal curvatures noted.  Neurological findings 
were normal, and there was no ankylosis of the spine found.  
Range of motion findings showed flexion to 90 degrees, with 
pain on active and passive motion and pain after repetitive 
use; extension to 20 degrees, with pain on active and passive 
motion and pain after repetitive use; lateral flexion on the 
right to 35 degrees, with pain on active and passive motion 
and pain after repetitive use; lateral flexion on the left to 
30 degrees, with pain on active and passive motion and pain 
after repetitive use; and bilateral lateral rotation to 40 
degrees, with pain on active and passive motion and pain 
after repetitive use.

The examiner diagnosed the Veteran with severe degenerative 
disease involving lumbar disks and joints, post surgery, with 
worsening low back pain.  He also indicated that the 
Veteran's low back disability had a significant effect on his 
usual occupation resulting in decreased mobility, problems 
with lifting and carrying and pain.  The examiner also noted 
that the Veteran's low back disability had a mild effect on 
his ability to do chores, shop and play sports, a moderate 
effect on his ability to exercise, and a severe effect on his 
ability to travel.

In December 2008, the Board remanded the appeal again, and in 
January 2009, in accordance with the December 2008 remand 
directives, the same examiner who conducted the November 2007 
VA examination, reviewed all the medical evidence associated 
with the Veteran's claims file, including the most current 
November 2007 range of motion findings and lumbar spine X-ray 
studies conducted in December 2007.  Based on his review, the 
January 2009 VA examiner concluded that the Veteran's low 
back disability has become progressively worse since its 
initial onset, and that over the last few years, the 
Veteran's symptoms have become more severe.  He also noted 
that since 2003, the Veteran's lumbar spine X-rays have also 
shown marked progression of degenerative changes at several 
lumbar levels with a possible spinal stenosis at the lower 
end.  The examiner also noted that when he saw the Veteran in 
November 2007, he had full range of motion of the lumbar 
spine; however, most motions did cause pain.  He stated that 
the severity of the pain was "mild" but constant, that 
there was no stiffness of weakness, but that there was 
evidence of spasm and weekly flare-ups of the spine, lasting 
for hours, and precipitated by unusual positions, bending, 
prolonged sitting or lifting.  He noted further that based on 
the severity and extent of disease seen on the most recent X-
rays, the Veteran's ability to continue full-time work in the 
area of hot tub repair is surprising.  

The claim from which this appeal stems has been in effect 
since September 2002.  Accordingly, the criteria in effect 
prior to September 26, 2003 and after September 26, 2003 must 
be considered.



Period beginning October 1, 2002 and ending November 13, 2007

Under the criteria in effect prior to September 26, 2003, the 
Veteran's low back disability is rated as 10 percent 
disabling under Diagnostic Code 5292.  As noted above, in 
order for the Veteran to be entitled to a higher evaluation 
of 20 percent under this diagnostic code, there must be 
medical evidence of limitation of motion of the lumbar spine 
that is moderate or severe.  There was no evidence of 
anything more than a slight decrease in forward flexion on 
examination in April 2003 or prior to that time.  
Accordingly, for the period beginning October 1, 2002, a 
rating higher than 10 percent is not warranted under 
Diagnostic Code 5292.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5293 or 5295.  There is no 
evidence whatsoever in the record of intervertebral disc 
syndrome or incapacitating episodes, as they are defined in 
the rating schedule.  There is also no evidence in the record 
of the Veteran's being diagnosed with lumbosacral strain.  
Accordingly, a rating higher than 10 percent is also not 
warranted under Diagnostic Codes 5293 and 5295.

The Board also notes that for the period beginning October 1, 
2002, there is no evidence showing forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine less than 120 degrees, or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Accordingly, a rating higher than 10 percent is 
also not warranted under the general rating formula for 
diseases and injuries of the spine.

With regard to the Deluca factors, the Board finds that for 
the period beginning October 1, 2002, the assigned 10 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  As noted above, during 
his April 2003 VA examination, the Veteran reported that he 
was doing very well and reported back pain that ranged from 
0-5 on a scale of 10.  In addition, the examiner noted that 
the Veteran had few current symptoms from his low back 
disability and full active range of motion.  Furthermore, the 
private medical records are also negative for any evidence of 
more than slight limitation of motion or functional 
impairment due to the Veteran's low back disability.

Period beginning November 14, 2007

For the period beginning November 14, 2007, the new criteria 
for evaluating disabilities of the spine are for application.  

Under the general rating formula for diseases and injuries of 
the spine a rating higher than 10 percent requires evidence 
showing forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine less than 120 
degrees, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The medical evidence shows that the Veteran's range of motion 
has been normal throughout the entire appeal period; however, 
the evidence also shows that for the period beginning 
November 14, 2007, he has pain during most motion, and he has 
increased functional impairment during flare ups.  The 
November 2007 VA examiner specifically noted that the 
Veteran's disability has a significant impact on his 
employment, albeit he has lost no time from work.  Therefore, 
with consideration of the Deluca factors and application of 
38 C.F.R. § 4.7, the Board concludes that a 20 percent rating 
is warranted under the general rating formula for disease and 
injuries of the spine.  

However, even with consideration of all pertinent disability 
factors, none of the evidence supports a finding that the 
Veteran's functional impairment more nearly approximates an 
evaluation of 40 percent under the general rating formula.  
In this regard, the Board notes that the greatest level of 
severity for the Veteran's low back disability was found on 
the November 2007 VA examination and at that time, forward 
flexion for the Veteran was measured at 90 degrees; there was 
no evidence of ankylosis of the spine; and the examiner 
stated that repetitive testing did not result in additional 
loss of motion of the joint.  Therefore, in the Board's 
opinion, there is no appropriate basis in the record for 
concluding that forward flexion is limited to 30 degrees or 
less.

The Board also notes that the Veteran, through his 
representative, argues that the January 2009 VA examiner did 
not conduct current range of motion testing or current lumbar 
spine X-ray studies when preparing his January 2009 VA 
examination report.  See January 2009 Informal Hearing 
Presentation.  Rather, he argues that the most current range 
of motion information comes from the November 2007 VA 
examination and the most current lumbar spine X-ray studies 
were conducted in December 2007.   \

The Board notes that in accordance with the December 2008 
remand instructions, the Veteran was only entitled to a new 
VA examination and consequently, new range of motion tests 
and X-ray studies, if the November 2007 examiner was no 
longer available.  However, the record shows that the same 
examiner who conducted the November 2007 VA examination was 
still available and, accordingly, he conducted the requested 
review of the Veteran's file in January 2009.  Moreover, it 
is clear to the Board that the December 2007 VA X-ray report 
was not part of the claims file at the time of the December 
2008 remand.  Accordingly, the Board finds that the January 
2009 examiner's reliance on range of motion results from the 
Veteran's last VA examination in November 2007 and the most 
current X-ray studies of record which are from December 2007 
and which were conducted in accordance with the previous 
remand, was not improper.  Furthermore, the Board emphasizes 
that the Veteran himself has not claimed that his back 
disability is worse since he was last examined in November 
2007, there is no medical evidence in the record, private or 
VA, to support such a contention, and no evidence showing 
that the Veteran's range of motion has changed since November 
2007.

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  He has conceded that he loses no 
time from work.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
rating.  Therefore, the Board has concluded that referral of 
this case for extra-schedular consideration is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  


ORDER

For the period beginning October 1, 2002 and ending November 
13, 2007, a rating higher than 10 percent for residuals of a 
hemilaminectomy and fragmentectomy at L4-5 is denied.

For the period beginning November 14, 2007, an increased 
rating of 20 percent for residuals of a hemilaminectomy and 
fragmentectomy at L4-5 is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


